           Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 1 of 80                 FILED
                                                                                2020 May-12 AM 08:44
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                            NORTH EASTERN DIVISION

    Tucker Oliver, individually and on
    behalf of all others similarly situated,      Case No.:

                               Plaintiff,

    v.                                            CLASS ACTION COMPLAINT

    HONDA MOTOR COMPANY
    LIMITED, AMERICAN HONDA
    MOTOR CO., INC., DENSO                        JURY TRIAL DEMANDED
    CORPORATION, and DENSO
    INTERNATIONAL AMERICA, INC.,

                               Defendants.


         Plaintiff Tucker Oliver (“Plaintiff”) brings this class action on behalf of

himself and all others similarly situated against defendants Honda Motor Company

Limited and American Honda Motor Co., Inc. (collectively “Honda”), Denso

Corporation and Denso International America, Inc. (collectively “Denso”). 1 Based

on personal knowledge as to matters relating to his own actions, and on information

and belief based on the investigation of counsel, including counsel’s review of

consumer complaints available on the database of the National Highway

Transportation Safety Administration (“NHTSA”) and other publicly available

information, as to all other matters, Plaintiff alleges as follows:


1
    Honda and Denso are collectively referenced as “Defendants.”
           Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 2 of 80



                                       INTRODUCTION

         1.      On April 27, 2020, Denso submitted a Part 573 safety recall report (the

“Denso Recall Report” or “Recall Report”)2 to NHTSA voluntarily recalling

approximately 2,020,000 defective low-pressure Denso fuel Pumps (the “Denso

Recall”) that it manufactured for automobile manufacturers because they posed a

serious safety risk to vehicle occupants and others. In the Denso Recall Report,

Denso admitted that its low-pressure fuel pump is dangerously defective because it

can fail and cause the vehicles to unexpectedly stall and cause engine shut down.

Denso described the safety defect and its cause as follows:

                 An impeller in some low pressure fuel pumps may become
                 deformed under certain conditions which could render the
                 fuel pump inoperable.
                 …
                 Under current knowledge, if an impeller is manufactured
                 with a lower density, and contains a lower surface strength
                 or is exposed to production solvent drying for a longer
                 period of time, higher levels of surface cracking may occur
                 which, when excessive fuel absorption occurs, may result
                 in impeller deformation. Geographic location and vehicle
                 applications influence the potential for deformation
                 resulting in fuel pump inoperability.

         2.      Denso admitted that the dangerous defect in its fuel pump (“Fuel Pump

Defect”) can cause rough running, engines to fail to start or stall at low speeds and




2
    The Recall Report is attached hereto as Exhibit A.
                                            Page 2 of 80
          Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 3 of 80



increase the likelihood of an automobile crash while driving at high speeds,

describing the safety risks it poses to vehicle occupants and others as follows:

              If an impeller deforms to a point that creates sufficient
              interference with the fuel pump body, the fuel pump
              becomes      inoperative.     According     to    vehicle
              manufacturer’s system evaluation, an inoperative fuel
              pump may result in the illumination of the check engine
              light and/or master warning indicators, rough engine
              running, engine no start and/or vehicle stall while
              driving at low speed, and, in rare instances, a vehicle
              could stall could occur while driving at higher speeds,
              increasing the risk of a crash. (Emphasis added.)

      3.      In the Denso Recall Report, Denso disclosed that a number of

manufacturers collectively purchased over two million of Denso’s self-described

“defective/noncompliant equipment for possible use or installation in new motor

vehicles or new items of motor vehicle equipment.” Among these manufacturers is

Honda. All of Honda’s 2013-2019 vehicles equipped with Denso made low-pressure

fuel pumps (“Class Vehicles”) that gave rise to the Denso Recall are affected by the

Recall.

      4.      Denso’s Recall of its defective fuel pumps is an admission that the Fuel

Pump Defect in Class Vehicles presents an immediate and unreasonable risk of

serious harm when the fuel pumps are used in their intended, foreseeable, and

ordinary purpose.

      5.      In fact, the Fuel Pump Defect in the Class Vehicles exposes occupants

and others to extreme danger, or even death. A vehicle that stalls or suffers engine
                                     Page 3 of 80
           Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 4 of 80



shutdown is at heightened risk for collision because it exposes drivers to react to

remove themselves from danger, typically by exiting or attempting to exit the road.

Drivers stranded on the side of the road experience a heightened risk of danger,

whether it is from oncoming vehicles or weather elements.

       6.      Fuel pump failure can also prevent the driver from accelerating at the

necessary and anticipated pace. Diminished acceleration ability creates unexpected

hazards, startling drivers of the Class Vehicles and other drivers in their proximity.

Finally, once a Class Vehicle fuel pump fails, the vehicle becomes totally inoperable

and will not start.

       7.      Defendants collectively designed, engineered, tested, validated,

manufactured, and placed in the stream of commerce the subject fuel pump that

includes the defective impeller identified in the Denso Recall. Additionally, at all

material times, Defendants regularly met and collaborated, and continue to meet and

collaborate, regarding product quality and trends.          Through these regular

discussions, each Defendant knew, should have known, or was reckless in not

knowing what the other knew about the Fuel Pump Defect or the fuel pump in

general.

       8.      While Defendants knew, should have known, or was reckless in not

knowing about the Fuel Pump Defect and the associated dangers, they manufactured,

marketed, sold, leased, and warranted Class Vehicles, and, in their quest for


                                      Page 4 of 80
           Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 5 of 80



corporate profits, did not disclose to the unsuspecting public that Class Vehicles

were inherently defective, dangerous and create a grave risk for bodily harm or

death. Defendants did not disclose, and to this day have not fully disclosed, what

they knew about the Fuel Pump Defect to prospective purchasers and lessees, and

existing owners and lessees.

         9.      Honda unquestionably knew the Denso fuel pumps in its vehicles were

defective, because, on January 29, 2019, Honda itself recalled approximately

437,032 of it vehicles for a defect in the Denso-made low-pressure fuel pump that

can cause mechanical resistance, which can result in hesitated acceleration or stalling

events (the “Honda Recall”).3 Specifically, Honda admitted knowing of the Fuel

Pump Defect as early as 2016. Although Honda knew the Denso fuel pumps in its

vehicles were defective, it misdiagnosed the condition and failed to provide an

adequate repair. Specifically, rather than replacing all of the Denso defective fuel

pumps with an a properly functioning or improved fuel pump, Honda issued a

software upgrade as a temporary remedy for the Fuel Pump Defect if and when the

fuel pump failed. As a result, Class members whose vehicles were included in

Honda’s January 2019 recall did not receive a fix that actually remedied the

dangerous Fuel Pump Defect in those vehicles.




3
    The Honda Recall Report is attached hereto as Exhibit B.
                                            Page 5 of 80
           Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 6 of 80



          10.   The Honda Recall was inadequate because (1) it failed to accurately

diagnose and remedy the Fuel Pump Defect, (2) it failed to include all Honda

manufactured vehicles equipped with the Denso made low-pressure fuel pump, and

(3) it failed to recommend that consumers quit driving their vehicle until it is

repaired.

          11.   As a result of Honda’s actions and inactions, owners and lessees of the

Class Vehicles have been and still are unknowingly driving on roads and highways

in potentially ticking time bombs while Honda knowingly exposes its customers,

from whom it made millions of dollars from the sale of the Class Vehicles, to the

risk of grave physical harm or even death.

          12.   Moreover, with or without a viable remedy for the Fuel Pump Defect,

the Denso Recall has decreased the intrinsic and resale value of the Class Vehicles.

Plaintiff and other Class members have been damaged as a result.

          13.   Throughout the relevant period, Honda’s marketing of the Class

Vehicles was and is replete with assurances about their safety and dependability. A

vehicle that can suddenly stall and lose power during normal operating conditions is

inherently unsafe and renders Honda’s marketing of the Class Vehicles untrue and

materially misleading. Plaintiff and other Class members have been damaged as a

result.




                                       Page 6 of 80
         Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 7 of 80



        14.   Denso is also culpable because Denso and Honda together designed,

engineered, tested, validated, manufactured, and placed in the stream of commerce

the defective fuel pump.

        15.   Plaintiff brings this lawsuit on behalf of himself and all others similarly

situated who own or lease a Class Vehicle equipped with the defective Denso fuel

pump.

                           JURISDICTION AND VENUE

        16.   Subject matter jurisdiction is proper in this Court pursuant to the Class

Action Fairness Act, 28 U.S.C. § 1332(a) and (d), because Plaintiff and Class

members are citizens of a state different than Defendants’ home states, and the

aggregate amount in controversy exceeds $5,000,000, exclusive of interest and costs.

        17.   Subject matter jurisdiction is also proper in this Court pursuant to 28

U.S.C. § 1331 because Plaintiff’s Magnuson-Moss Warranty Act claim arises under

federal law, and this Court has supplemental subject matter jurisdiction over

Plaintiff’s state law claims under 28 U.S.C. § 1367.

        18.   This Court has personal jurisdiction over Honda because Honda

conducts substantial business in this District and some of the actions giving rise to

this action took place in this District and/or caused injury to property in this state;

and products, materials, or things processed, serviced, or manufactured by Honda

anywhere were used or consumed in this state in the ordinary course of commerce,


                                      Page 7 of 80
        Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 8 of 80



trade, or use. Honda is one of the largest manufacturers and sellers of automotive

vehicles in the world. Honda has, at all relevant times, conducted and continues to

conduct business in Alabama, and every other state in the country. Moreover, some

Class Vehicles were manufactured at Honda Manufacturing of Alabama located in

Lincoln, Alabama.

       19.   This Court has personal jurisdiction over Denso because Denso

routinely conducts business in this District and some of the actions giving rise to this

action took place in this District and/or caused injury to property in this state; and

products, materials, or things processed, serviced, or manufactured by Denso

anywhere were used or consumed in this state in the ordinary course of commerce,

trade, or use. Vehicles all over the world, including this District, are equipped with

Denso parts, including the Fuel Pump. Denso has, at all relevant times, conducted

and continues to conduct business in Alabama, and every other state in the country.

       20.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a

substantial portion of actions giving rise to these claims occurred in this District.

Also, Honda has marketed, advertised, sold, and leased Class Vehicles within this

District.

                                   THE PARTIES

Plaintiff




                                      Page 8 of 80
        Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 9 of 80



      21.    Plaintiff Tucker Oliver is a citizen of Alabama and resides in

Huntsville, Alabama.

      22.    Plaintiff Oliver owns a 2016 Honda Accord which he purchased used

from Jerry Damson Honda in Huntsville, Alabama in approximately October 2018

with approximately 18,000 miles on it. Plaintiff Oliver’s Accord is a Class Vehicle

and equipped with the defective fuel pump.

      23.    Prior to purchasing his class vehicle, Plaintiff Oliver interacted with at

least one Honda sales representative who did not disclose the Fuel Pump Defect.

      24.    Through his exposure and interaction with Honda, Plaintiff Oliver was

aware of Honda’s uniform and pervasive marketing message of dependability and

safety, which is a primary reason he purchased his Class Vehicle. However, despite

touting the safety and dependability of the Class Vehicles, at no point did Honda

disclose to him the Fuel Pump Defect.

      25.    Plaintiff Oliver did not receive the benefit of his bargain. He purchased

a vehicle of lesser standard, grade, and quality than represented, and he did not

receive a vehicle that met ordinary and reasonable consumer expectations regarding

safe and reliable operation. The Fuel Pump Defect has significantly diminished the

value of Plaintiff Oliver’s Class Vehicle.

      26.    Had Honda disclosed the Fuel Pump Defect, Plaintiff Oliver would not

have purchased his Class Vehicle, or certainly would have paid less to do so.


                                     Page 9 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 10 of 80



Defendants

   A. Honda Motor Company, Ltd.

       27.   Defendant Honda Motor Company Limited (“HML”) is a Japanese

corporation with its principal place of business at 2-1-1, Minami-Aoyama Minato-

Ku, 107-8556 Japan, and the parent company of American Honda Motor Company,

Inc.

       28.   HML, through its various entities (including American Honda Motor

Company), designs, manufactures, markets, distributes and sells Honda automobiles

in the United States, including Alabama.

   B. American Honda Motor Company, Inc.

       29.   Defendant American Honda Motor Company, Inc. (“HMA”), is a

California corporation with its principal place of business in Torrance, California.

       30.   HMA is the U.S. sales and marketing subsidiary of, and is wholly

owned by, HML, and is responsible for distributing, marketing, selling, and

servicing Honda vehicles in the United States, including Alabama.

       31.   HMA, through its various entities, designs, manufactures, markets,

distributes and sells Honda automobiles through its hundreds of dealerships in the

United States, including Alabama.

   C. Non-Party Acura




                                    Page 10 of 80
        Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 11 of 80



       32.    Acura is a wholly owner brand, subsidiary, and/or division of HML

and/or HMA.        HML and HMA employ engineering, legal, compliance, and

regulatory personnel to make decisions regarding Acura vehicles. These employees,

on behalf of HML and HMA, ultimately made or ratified the decisions that gave rise

to these claims.

   D. Denso Corporation

       33.    Defendant Denso Corporation (“DC”) is a Japanese corporation located

at 1-1, Showa-cho, Karlya, Alchi 448-9661, Japan. DC is the parent company of

Denso International America, Inc.

       34.    DC, through its various entities, designed, engineered, tested, and

validated the fuel pump that is equipped in Honda vehicles sold/leased in the United

States, including in Plaintiff’s state.

   E. Denso International America, Inc.

       35.    Denso International America, Inc. (“DIAM”) is incorporated in

Delaware and has its principal place of business at 2477 Denso Drive Southfield,

Michigan 48033.

       36.    DIAM is “Denso's North American regional headquarters and parent

company for its North American operations, including design and production

engineering, technical support, sales and finance.”




                                          Page 11 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 12 of 80



      37.    DIAM, through its various entities and on behalf of DC, designed,

engineered, tested, and validated the Fuel Pump that is equipped in Honda Vehicles

across the Unites States, including in Plaintiff’s state.

                            FACTUAL ALLEGATIONS

      38.    Honda manufactures, markets, and sells vehicles all over the United

States, including Alabama.

      39.    Honda has branded itself as the maker of safe and dependable vehicles

and has spent millions of dollars on extensive marketing and advertising campaigns

to cement the association of safety and reliability with its Honda and Acura brands,

including the Class Vehicles. Through its investment marketing, Honda sought to

portray itself as the safest vehicle brand on the market.

      40.    Denso is the world’s second largest Tier1 Original Equipment

Manufacturer (“OEM”), producing parts and products for Honda and other

manufacturers. According to its website, Denso recorded nearly $50 billion in

consolidated net sales in 2019.

      41.    According to Denso itself, when designing, engineering, testing, and

manufacturing its products, Denso aims to “[c]ontribute to future mobility that is

safer, more comfortable and convenient for everyone.” The Fuel Pump fails to meet

Denso’s published standard.




                                      Page 12 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 13 of 80



      42.    The Defendants collectively designed, engineered, tested, validated,

manufactured and placed in the stream of commerce the Fuel Pump in a manner that

subjects Class members to an unreasonable risk of death or injury. Nonetheless,

Honda marketed and sold the Class Vehicles, and has, at all times, uniformly

branded the Class Vehicles as safe and dependable.

I.    THE OPERATION OF CLASS VEHICLES’ LOW-PRESSURE FUEL
      PUMP

      43.    The Class Vehicles are equipped with Denso made low-pressure fuel

pumps (the “Fuel Pump”).

      44.    All Class Vehicles are equipped with the same or substantially similar

defective Fuel Pump.

      45.    The Fuel Pump assembly is mounted inside of the fuel tank. The Fuel

Pump assembly consists of a fuel intake strainer at one end and a fuel output line at

the other. At the heart of the Fuel Pump assembly is an electric motor with a plastic

impeller attached to a rotating shaft. Protruding from the side of the Fuel Pump

assembly is a fuel level float and a fuel level sender. Figure One illustrates the parts

of the Fuel Pump assembly.




                                     Page 13 of 80
           Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 14 of 80




                          Figure 1 Fuel Pump Assembly Diagram 4



         46.     As the electric motor rotates, the impeller spins generating negative

pressure. The negative pressure pulls fuel into the pump housing while it passes

through the electric motor assembly and exits through the output, into the fuel line

and forward to the fuel filter. After exiting the fuel filter, the fuel flow is accelerated




4
    http://www.agcoauto.com/content/news/p2_articleid/195 (last visited May 11, 2020).
                                           Page 14 of 80
        Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 15 of 80



via a high pressure pump which delivers pressurized fuel to injectors mounted in the

engine. Figure Two illustrates this sequence.




                             Figure 2 Fuel Pump Sequence5

       47.    At all times, by design, the Fuel Pump assembly and all of its

components are exposed to gasoline within the tank. Fuel pumps are designed to

survive the harsh environment for at least 200,000 miles. 6

II.    THE CLASS VEHICLES SUFFER FROM A FUNDAMENTALLY
       DEFECTIVE FUEL PUMP

       48.    As described herein, the Class Vehicles’ Fuel Pump suffers from a

fundamental defect causing it to prematurely fail. Based on Denso’s own admission,

the failure results from a defectively designed plastic impeller in the Fuel Pump.




5
  https://www.autoplusdubai.net/blog/fuel-pumps-common-causes-and-how-to-identify-it/ (last
visited May 11, 2020).
6
  https://www.autoblog.com/2015/11/24/how-long-does-a-fuel-pump-usually-last/ (last visited
May 11, 2020).
                                        Page 15 of 80
          Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 16 of 80



         49.    The Defendants’ goal in designing a Fuel Pump must be to design one

that operates safely for the life of the vehicle. The Fuel Pump assembly in the Class

Vehicles was underdesigned. Specifically, as Denso admitted in the Denso Recall

Report, “[i]f an impeller deforms to a point that creates interference with the fuel

pump body, the fuel pump becomes inoperative.”7

         50.    Plastics absorb liquids, typically. However, the degree of absorption

varies depending on the type of plastic and its environmental conditions. When

plastics absorb liquid, such as gasoline, the plastic pieces’ intended dimensions

change. Therefore, manufacturers like Denso and Honda must adequately design

and validate plastic materials exposed to liquids to ensure that they remain

dimensionally stable.

         51.    Denso admitted its impeller was poorly designed to the point it cannot

remain dimensionally stable under its intended conditions. Specifically, Denso

admitted in the Denso Recall Report that the impeller “may become deformed”

causing the Fuel Pump to fail and become inoperable. 8

         52.    The Defendants did not design the Fuel Pump and impeller with the

necessary robustness to operate safely under normal operating conditions.




7
    Exhibit A
8
    Id.
                                      Page 16 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 17 of 80



      53.      At the time Defendants designed, engineered, tested, validated,

manufactured, and placed in the stream of commerce the Fuel Pump, they were

aware of, and had access to, reasonable alternative designs. Such designs would

mitigate or eliminate the Fuel Pump Defect.

      54.      For example, Defendants could have mitigated or eliminated the Fuel

Pump Defect by using different designs and/or materials where:

            a. The impeller was not fuel permeable under intended and foreseeable

               purposes;

            b. The impeller would not lose its dimensional stability under intended

               and foreseeable purposes; and/or

            c. The impeller would not contact the fuel pump body under intended and

               foreseeable purposes.

      55.      Nevertheless, Defendants designed, engineered, tested, validated,

manufactured, and placed in the stream of commerce Class Vehicles equipped with

the defective Fuel Pumps that cause an unreasonable risk of injury or death to the

Plaintiff, Class members, and others.

      56.      Additionally, the Fuel Pump Defect not only damages the Fuel Pump,

but it also damages other downstream components separate from the product itself.

      57.      Specifically, the Fuel Pump feeds a down-stream high-pressure fuel

pump. The fuel supplied cools and lubricates the high-pressure pump, two purposes


                                       Page 17 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 18 of 80



critical to fuel pump function and longevity. The Fuel Pump Defect deprives the

high-pressure pump of both benefits, causing overheating, cavitation and immediate

and accelerated wear from decreased fuel flow volume. The Fuel Pump Defect also

causes anemic/incomplete combustion, manifesting as engine shake, as Denso

admitted in the Denso Recall Report. Engine shake causes immediate and

accelerated wear on rubber engine and drivetrain mounts. Additionally, the Fuel

Pump Defect causes anemic/incomplete combustion that manifests in lean

combustion, which overheats and damages the catalytic converter’s active materials

- platinum, palladium and rhodium.

       58.   The additional component wear begins the moment the Fuel Pump

Defect manifests and is permanent. The Fuel Pump Defect damaged, and continues

to damage, Plaintiff and the Class members as the accelerated and irreversible

damage to the above-mentioned components requires their replacement to restore

the vehicle to its intended and reliably operable condition.

III.   THE DESIGN FLAW REDUCES ENGINE POWER, CAUSES
       VEHICLE STALLING, AND CAN LEAVE THE CLASS VEHICLES
       COMPLETELY INOPERABLE COMPROMISING CONSUMER
       SAFETY




                                     Page 18 of 80
           Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 19 of 80



          59.    The Fuel Pump Defect in the Class Vehicles exposes occupants and

others to extreme danger, even death. In fact, Denso specifically admitted in the

Denso Recall Report that the Fuel Pump Defect can “increas[e] the risk of a crash.”9

          60.    The Fuel Pump is an integral component of safe vehicle operation. But

as described herein, the Class Vehicles suffer from a fundamental design flaw that

causes the Fuel Pump to prematurely fail. As Denso admitted in the Denso Recall

Report, the deformed impeller comes in contact with the Fuel Pump body, creating

excess running resistance, causing:

                 illumination of the check engine light and/or master
                 warning indicators, rough engine running, engine no start
                 and/or vehicle stall while driving at low speed and, in rare
                 instances, a vehicle stall could occur while driving at
                 higher speeds, increasing the risk of a crash. 10

          61.    Engines necessarily require steady gasoline supply in order to function

properly. The Fuel Pump’s primary purpose is to transfer gasoline from the tank to

the engine. But when the Fuel Pump fails, gasoline is not supplied to the engine,

causing reduced engine power, stalling, and/or engine shutdown.

          62.    Compounding the problem, Fuel Pump Defect occurs spontaneously

with no advance warning to the consumer, thereby creating an extremely dangerous




9
    Exhibit A, P. 1.
10
     Id.
                                        Page 19 of 80
          Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 20 of 80



condition for drivers, including those on the road who may be left helpless and

unable to take action to get out of the way of oncoming traffic or reach safety.

         63.   Class members’ complaints set forth below exemplify the real-world

dangers caused by the Fuel Pump Defect.

         64.   Vehicle manufacturers like Honda monitor NHTSA and other

databases for consumer complaints as part of their ongoing obligation to uncover

and report potential safety-related defects. Accordingly, Honda knew, or should

have known, of the many complaints lodged with NHTSA and elsewhere about the

specific safety hazard that is the subject of the Recalls.

         65.   By way of example, the consumer complaints set forth below

demonstrate the seriousness of the Fuel Pump Defect and further show that Honda

knew, should have known, or was reckless in not knowing of them.

         66.   For example, on February 4, 2014, the owner of a 2013 Honda Accord

filed the following complaint with NHTSA:

               SINCE I FIRST PURCHASED MY 2013 HONDA
               ACCORD, THE HONDA HAS INTERMITTENT
               HESITATIONS AFTER STOPPING AT TRAFFIC
               LIGHTS, STOP SIGNS, PARKING AND SO FORTH.
               FOR INSTANCE, FOR THE SECOND TIME IN THE
               LAST FIVE DAYS, I STOPPED, WENT INTO A
               STORE, RETURNED, CRANKED HONDA ACCORD,
               BACKED OUT, AND THE CAR WOULD NOT "GO."11



11
     NHTSA ID No. 10562814.
                                      Page 20 of 80
          Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 21 of 80



         67.   On August 1, 2013, the owner of a 2013 Honda Accord filed the

following complaint with NHTSA:

               THERE IS A HESITATION/JERK/SHUDDER WHEN
               ACCELERATING AT VARIOUS SPEEDS. *TR12

         68.   On November 7, 2015, the owner of a 2014 Honda Accord filed the

following complaint with NHTSA:

               MY 2014 HONDA ACCORD COUPE HAS 33,900+
               MILES AND FOR THE PAST YEAR, I HAVE HAD IT
               IN TO FOX HONDA IN GRAND RAPIDS FOUR
               TIMES FOR THE SAME PROBLEM. THE PROBLEM
               IS, THAT IT STUTTERS OFTEN WHEN
               ACCELERATING AND TWICE, THE ENGINE HAS
               STALLED OUT AND HAD TO BE RESTARTED.13

         69.   On December 1, 2014, the owner of a 2014 Honda Accord filed the

following complaint with NHTSA:

                SIMILAR TO NHTSA COMPLAINTS #10619205,
               #10607907, #10655300, #10630708, AND #10628501.
               DRIVING MY VEHICLE ON INTERSTATE, GOING
               APPROXIMATELY 70 MPH. THE VEHICLE CAME
               TO    A    LARGE      INCLINE    AND    BEGAN
               ACCELERATING, AND ALL OF A SUDDEN, THE
               ENTIRE VEHICLE SHUDDERED VIOLENTLY AND
               LOST    ALL     ACCELERATION,      AND     THE
               MALFUNCTION INDICATOR LAMP CAME ON AND
               WAS BLINKING. IT FELT LIKE THE VEHICLE HAD
               SHIFTED OUT OF GEAR, AND IT COULD NOT GET
               BACK IN GEAR. AFTER OVER 10 MINUTES, I
               RESTARTED THE VEHICLE, AND THE LIGHT DID
               NOT COME BACK ON. ALTHOUGH I COULD FEEL

12
     NHTSA ID No. 10533047.
13
     NHTSA ID No. 10788979.
                                   Page 21 of 80
          Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 22 of 80



               THAT PUSHING ON THE GAS PEDAL DID NOT
               FEEL THE SAME, AND IT FELT AS IF THE VEHICLE
               WAS HESITATING AND STRUGGLING TO SWITCH
               GEARS UP AND ACCELERATE. 14

         70.   On February 14, 2017, the owner of a 2014 Honda Accord filed the

following complaint with NHTSA:

               TL* THE CONTACT OWNS A 2014 HONDA
               ACCORD. WHILE DRIVING VARIOUS SPEEDS, THE
               VEHICLE HESITATED AND THEN LUNGED
               FORWARD WHEN THE ACCELERATOR PEDAL
               WAS DEPRESSED THE DEALER COULD NOT
               DETERMINE THE CAUSE OF THE FAILURE. THE
               FAILURE RECURRED INTERMITTENTLY. THE
               MANUFACTURER WAS MADE AWARE OF THE
               FAILURE. THE FAILURE MILEAGE WAS 14,000.
               THE VIN WAS NOT AVAILABLE. UPDATED
               05/17/17*LJ15

         71.   On August 3, 2016, the owner of a 2014 Honda Accord filed the

following complaint with NHTSA:

                TL* THE CONTACT OWNS A 2014 HONDA
               ACCORD. WHILE DRIVING VARIOUS SPEEDS, THE
               VEHICLE   ACCELERATED     INDEPENDENTLY
               WITHOUT WARNING. THE CONTACT MENTIONED
               THAT    THE   VEHICLE    WAS     BRAKING
               INDEPENDENTLY WITHOUT WARNING. IN
               ADDITION, THE STEERING WHEEL STIFFENED
               AND     TURNED     RIGHT    AND     LEFT
               INDEPENDENTLY. THE VEHICLE WAS TAKEN TO
               THE DEALER WHERE THE CAUSE OF THE
               FAILURE WAS UNDETERMINED. THE VEHICLE
               WAS NOT REPAIRED. THE MANUFACTURER WAS

14
     NHTSA ID No. 10661422.
15
     NHTSA ID No. 10954427.
                                   Page 22 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 23 of 80



            NOTIFIED OF THE FAILURE. THE APPROXIMATE
            FAILURE MILEAGE WAS 18,000. 16

      72.   On March 9, 2016, the owner of a 2015 Honda Accord filed the

following complaint with NHTSA:

            WHEN    YOU    PRESSURE    [sic.] ON  THE
            ACCELERATOR PEDAL TO POWER THE VEHICLE
            (LIKE PULLING OUT INTO TRAFFIC OR
            CHANGING LANES IN TRAFFIC, THE CAR STALLS
            AND PUT YOU AT RISK OF GETTING INTO AN
            ACCIDENT. IT HAPPENS SITTING AT A TRAFFIC
            LIGHT OR DRIVING 55 MPH AND TRYING TO
            CHANGE LANES. DOES NOT MATTER IF THE CAR
            IS WARM OR COLD, BUT OCCURS LESS WHEN
            COLD.17

      73.   On July 30, 2016, the owner of a 2013 Honda Civic filed the following

complaint with NHSTA:

            VEHICLE HESITATES UNDER ACCELERATION.
            SOMETIMES ALMOST STALLING. I FEEL THIS IS
            NOT SAFE FOR MY SON AT TIMES. MERGING
            ETC.18

      74.   On April 22, 2015, the owner of a 2013 Honda Civic filed the following

complaint with NHTSA:

            WTHILE DRIVING AND SLOWING TO MAKE A
            LEFT TURN AT A FLASHING YELLOW LIGHT
            INTERSECTION AND BEING AN AUTOMATIC
            TRANSMISSION, I DRIVE TWO FOOTED, FOR
            QUICKER RESPONSE TIME. UPON STEPPING ON

16
   NHTSA ID No. 10892728.
17
   NHTSA ID No. 10854846.
18
   NHTSA ID No. 10891787.
                                  Page 23 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 24 of 80



            ACCELERATOR THE VEHICLE HESITATES FOR 3-
            4 SECONDS BEFORE PICKING UP SPEED. WHEN
            TAKEN TO THE DEALER, I AM TOLD IT IS A 2
            FOOTED DRIVER ISSUE AND NOTHING THEY CAN
            BE DONE. I HAVE LEFT IT 24 HOURS AND BEEN
            TOLD, 'NO PROBLEM FOUND'. 19

      75.   On October 19, 2017, the owner of a 2014 Honda Civic filed the

following complaint with NHTSA:

            HESITATION WHEN PRESS ON ACCELERATOR.
            THEY IS VERY DANGEROUS WHEN GETTING OUT
            INTO TRAFFIC AND WHEN YOU PRESS ON
            ACCELERATOR THERE IS A LONG HESITATION. I
            HAVE REPORTED THIS TO HONDA SERVICE
            NUMEROUS TIMES AND THEY SAY THIS IS
            NORMAL AND CAN'T DUPLICATE THE ISSUE. 20

      76.   On November 28, 2014, the owner of a 2014 Honda CR-V filed the

following complaint with NHTSA:

            CAR HESITATES RANDOMLY FROM DEAD STOP.
            STARTS OFF AT ABOUT 2 MPH AND DOES NOT
            ACCELERATE UNTIL 5 TO 10 SECONDS EVEN
            THOUGH YOU ARE PRESSING ON GAS PEDAL.
            HONDA HAS NO EXPLANATION FOR THE
            RANDOM OCCURRENCE. THIS HAS HAPPENED TO
            ME AT LEAST 20 TIMES. DOES NOT SHOW UP ON
            COMPUTER DIAGNOSTICS. REPLACED 2014 CR-V
            AFTER 10 WEEKS WITH 2015 CR-V. 2015 MODEL
            HAS DIFFERENT ISSUES. NO MORE HONDAS!!!
            TOOK A BIG FINANCIAL HIT ON REPLACING A
            2014 CR-V AFTER 10 WEEKS WITH A 2015 CR-V.
            CAR TOO DANGEROUS TO DRIVE. *TR21

19
   NHTSA ID No. 10758502.
20
   NHTSA ID No. 11034722.
21
   NHTSA ID No. 10661194.
                                  Page 24 of 80
          Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 25 of 80




         77.   On October 5, 2016, the owner of a 2015 Honda CR-V filed the

following complaint with NHTSA:

               VEHICLE WILL NOT RESPOND WHEN FOOT IS
               PLACED ON THE ACCELERATOR. WHEN
               ATTEMPTING TO MOVE THE CAR FORWARD
               FROM A STOP SIGN OR SIGNAL LIGHT THE
               VEHICLE WILL NOT RESPOND TO THE GAS
               PEDAL FOR UP TO 5 SECONDS. BASICALLY
               THERE IS A DELAY FROM WHEN THE GAS PEDAL
               IS PRESSED UNTIL THE VEHICLE RESPONDS. THIS
               HAS HAPPENED 5 TIMES IN PAST 6 TO 7 WEEKS.
               THIS    ACTION    HAS    HAPPENED    WHEN
               ATTEMPTING TO MOVE FROM A COMPLETE STOP
               OR WHEN THE VEHICLE IS MOVING AT A VERY
               SLOW SPEED. I ESCAPED A NEAR REAR END
               COLLISION WHEN I REMOVED MY FOOT FROM
               THE BRAKE, PRESSED ON THE GAS PEDAL AND
               THE CAR DID NOT RESPOND.22

         78.   On September 5, 2018, the owner of a 2016 Honda CR-V filed the

following complaint with NHTSA:

               HESITATION WHEN TRYING TO ACCELERATE.
               HAPPENS ANYTIME- STEP ON THE GAS AND IT
               TAKES A FEW SECONDS BEFORE THE
               ACCELERATION STARTS.23

         79.   On January 17, 2017, the owner of a 2016 Honda CR-V filed the

following complaint with NHTSA:

               TL* THE CONTACT OWNS A 2016 HONDA CR-V.
               WHILE DRIVING VARIOUS SPEEDS, THE

22
     NHTSA ID No. 10779918.
23
     NHTSA ID No. 11124554.
                                   Page 25 of 80
          Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 26 of 80



               ACCELERATOR PEDAL WAS DEPRESSED. THE
               VEHICLE FAILED TO RESPOND WITHOUT
               WARNING. THE VEHICLE WAS NOT DIAGNOSED
               OR REPAIRED. THE CONTACT STATED THAT THE
               FAILURE RECURRED SEVERAL TIMES. THE
               MANUFACTURER WAS MADE AWARE OF THE
               FAILURE. THE APPROXIMATE FAILURE MILEAGE
               WAS 4,000. ...UPDATED 02/22/17 *BF24

         80.   On October 15, 2018, the owner of a 2017 Honda CR-V filed the

following complaint with NHTSA:

               I BOUGHT MY CR-V IN FEB 2017. SINCE 6TH OCT
               2018 I HAVE BEGUN TO NOTICE HESITANCY
               PROBLEMS WITH ACCELERATION AFTER
               COMING TO A COMPLETE STOP AND IN SOME
               CASES THE ENGINE HAS ALSO STALLED. CAR
               WAS NOT IN ECON MODE, BEING DRIVEN ON 'D'
               MODE ON A CITY STREET. FACED SIMILAR ISSUE
               ON A HIGHWAY WHILE IN TRAFFIC. TODAY
               (15TH OCT) IT HAPPENED THRICE BACK TO BACK
               IN A 20 MINUTE DRIVE ON A CITY STREET. 25

         81.   On December 10, 2018, the owner of a 2018 Honda CR-V filed the

following complaint with NHTSA:

               I WAS FIRST IN LINE IN THE LEFT LANE ON A
               CROSS OVER TO A ONE WAY STREET THAT GOES
               FROM RIGHT TO LEFT. I WAS AT A STOP WAITING
               FOR A TIME I COULD TURN AND TRY TO GET
               OVER 4 LANES OF TRAFFIC. THERE ARE 4 LANES
               ON THE ONE WAY STREET WHICH IS M-59 ALSO
               KNOW AS HALL ROAD AND I WAS GOING TO
               HAVE TO GO FAST AS I WAS GOING TO HAVE TO
               FIRST GET IN THE FAR LEFT LANE AND THEN

24
     NHTSA ID No. 10945745.
25
     NHTSA ID No. 11140320.
                                   Page 26 of 80
          Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 27 of 80



               CROSS OVER THE OTHER 3 LANES TO THE RIGHT
               AND EXIT AT A DRIVE TO WHERE I WAS TRYING
               TO GET TO. I KNEW IT WAS GOING TO TAKE
               MAXIMUM ACCELERATION AND A DEFT TOUCH
               TO GET OVER THERE SAFELY. AS I TRIED TO DO
               THIS AND AS I MADE MY FIRST MOVE INTO THE
               LEFT LANE, MY CAR HESITATED AND DID NOT
               GIVE ME THE FULL ACCELERATION I WAS
               EXPECTING. THIS CAUSED ALL THE TIMING I
               NEEDED TO MAKE THIS MANEUVER SAFELY GO
               OUT THE WINDOW AND PUT ME IN A
               PRECARIOUS SITUATION. I HAD TO MAKE IN MY
               OPINION A VERY DANGEROUS MOVEMENT TO
               THE RIGHT TO AVOID A CAR THAT WAS CLOSING
               IN FAST FROM BEHIND BECAUSE I COULD NOT
               GET THE SPEED UP. THIS IS THE FIRST TIME THIS
               HAS HAPPENED ON THIS CAR. I WAS ABLE TO
               GET WHERE I WANTED TO GO BUT NOW HAVE
               NO CONFIDENCE IN THE RELIABILITY OF
               TRYING TO MAKE THIS MANEUVER AGAIN. 26

         82.   On March 27, 2017, the owner of a 2014 Acura MDX filed the

following complaint with NHTSA:

               VEHICLE HESITATES WITH ACCELERATION AND
               DOES NOT MAINTAIN CONSTANT SPEED. WITH
               ACCELERATION, THE VEHICLE HESITATES AND
               THEN LURCHES SUDDENLY. THE VEHICLE FAILS
               TO MAINTAIN A CONSTANT VELOCITY,
               ESPECIALLY GOING UP A SLIGHT GRADE, MOST
               NOTICEABLY AT 35MPH AND 45MPH.27

         83.   On June 22, 2014, the owner of a 2014 Acura MDX filed the following

complaint with NHTSA:


26
     NHTSA ID No. 11160559.
27
     NHTSA ID No. 10968675.
                                    Page 27 of 80
          Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 28 of 80



               WHILE TRYING TO ACCELERATE DURING A LEFT
               TURN, THE ENGINE COMPLETELY LOST POWER
               AND THE ACCELERATOR WOULD NOT WORK.
               ALL ENGINE WARNING LIGHTS CAME ON. WE
               NEARLY AVOIDED AN ACCIDENT BY COASTING
               INTO THE CENTER LANE. I HAD TO TURN OFF
               THE CAR AND RESTART IN ORDER TO GAIN THE
               ABILITY TO ACCELERATE AGAIN, BUT ALL THE
               WARNING LIGHTS REMAINED ON. DROVE IT TO
               THE DEALER, BUT THEY HAVE YET TO BE ABLE
               TO DETERMINE WHAT THE PROBLEM IS. THIS IS
               THE 3RD TIME THIS HAS HAPPENED - ALL
               DURING THE FIRST 5 MINUTES OF DRIVING
               DURING THE MORNING. THE LAST INCIDENT
               COULD HAVE RESULTED IN A SERIOUS CRASH.
               *TR28

         84.   On April 12, 2019, the owner of a 2017 Acura MDX filed the following

complaint with NHTSA:

               DANGEROUS    LOSS    OF   POWER     WHILE
               ACCELERATING ON THE HIGHWAY! THERE
               HAVE BEEN THREE SEPARATE INCIDENCES
               OVER THE LAST 2 YEARS. WHILE I WAS TRYING
               TO ACCELERATE ON THE HIGHWAY, THE CAR
               SEVERELY LOST POWER AND THE "CHECK
               ENGINE" LIGHT STARTED FLASHING. THE CAR
               SEEMED TO OPERATE NORMALLY AFTER
               TURNING OFF AND ON THE ENGINE. THE
               DEALERSHIP CLAIMED THAT THERE WAS NO
               COMPUTER RECORDS OF PROBLEMS AFTER
               EACH INCIDENCE. ACURA JUST ISSUED A
               RECALL OF THE FUEL PUMP ON THIS MODEL
               YEAR MDX. HOWEVER, ACURA AND THE LOCAL
               ACURA DEALERSHIP REFUSED THE REPAIR DUE



28
     NHTSA ID No. 10605016.
                                     Page 28 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 29 of 80



            TO THE LACK OF COMPUTER RECORD OF
            FAILURE.29

      85.   On April 10, 2015, the owner of a 2015 Acura TLX filed the following

complaint with NHTSA:

            TL* THE CONTACT OWNS A 2015 ACURA TLX.
            THE CONTACT STATED THAT WHILE SLOWING
            TO SPEEDS BETWEEN 3-5 MPH, THE VEHICLE
            HESITATED TO ACCELERATE WHEN ENGAGING
            THE ACCELERATOR PEDAL. THE CONTACT
            INDICATED   THAT    THE   FAILURE    WAS
            INTERMITTENT AND OCCURRED ON SEVERAL
            OCCASIONS. THE CAUSE OF THE FAILURE WAS
            NOT DIAGNOSED. THE MANUFACTURER WAS
            NOT NOTIFIED OF THE FAILURE. THE FAILURE
            MILEAGE WAS 200.30

      86.   On November 7, 2019, the owner of a 2016 Acura TLX filed the

following complaint with NHTSA:

            FROM A STOPPED POSITION, MOVING FORWARD
            MY VEHICLE HESITATED AND DECREASED IN
            POWER AND THE GAS PEDAL DID NOT HELP
            MOVING THE VEHICLE FORWARD. THIS
            HAPPENED    IN    THE  MIDDLE   OF  THE
            INTERSECTION FOR SEVERAL SECONDS 10-15
            BEFORE THE VEHICLE STARTED MOVING
            FORWARD AGAIN. 31

      87.   On August 6, 2019, the owner of a 2016 Acura TLX filed the following

complaint with NHTSA:


29
   NHTSA ID No. 11195860.
30
   NHTSA ID No. 10704864.
31
   NHTSA ID No. 11278642.
                                  Page 29 of 80
          Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 30 of 80



               TL* THE CONTACT OWNS A 2016 ACURA TLX.
               THE CONTACT STATED THAT THE VEHICLE
               SUDDENLY STALLED AND VARIOUS UNKNOWN
               INDICATORS ILLUMINATED. THE VEHICLE WAS
               TAKEN TO FRESNO ACURA (7250 N PALM AVE,
               FRESNO, CA 93711, (559) 431-3400) WHERE IT WAS
               DIAGNOSED THAT THE FUEL PUMP FAILED. THE
               VEHICLE WAS NOT REPAIRED AND THE
               MANUFACTURER WAS NOT CONTACTED. THE
               FAILURE MILEAGE WAS 86,000. 32

         88.   The above complaints are mere examples of the ones lodged with

NHTSA regarding the Fuel Pump Defect. All the complaints above experienced

symptoms associated with the Fuel Pump Defect. 33

         89.   Honda knew that the Fuel Pump Defect was present in all Class

Vehicles equipped with the defective Denso Fuel Pump, as demonstrated above, but

it failed to include them in the Recall. Honda’s unconscionable act deprives those

Class members not included in the Recall a free and adequate repair, if one is devised

and implemented.

         90.   As demonstrated, the Fuel Pump Defect affects all Class Vehicles, and

not just the vehicles that were part of Honda’s January 2019 Fuel Pump recall.

Additionally, the Fuel Pump Defect creates an unreasonable risk of injury or death

to Plaintiff, Class members, and others.




32
     NHTSA ID No. 11242131.
33
     See Exhibit A.
                                     Page 30 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 31 of 80



      91.    The Fuel Pump Defect causes Class Vehicles to become dangerous and

inoperable while on the road and therefore they are not fit for their ordinary purpose.

IV.   DEFENDANTS KNEW, SHOULD HAVE KNOWN, OR WERE
      RECKLESS IN NOT KNOWING ABOUT THE FUEL PUMP DEFECT,
      BUT CONTINUED TO MANUFACTURE, MARKET, AND SELL
      CLASS VEHICLES

      92.    Defendants knew, should have known, or were reckless in not knowing

about the Fuel Pump Defect, but concealed or failed to disclose the defect and

continued to manufacture, market, and sell Honda’s popular Class Vehicles

equipped with the dangerously defective Denso Fuel Pump.                 Specifically,

Defendants knew, should have known, or were reckless in not knowing the defective

Fuel Pumps in the Class Vehicles exposed Class members to extreme danger and, in

order to render them safe, the Class Vehicles needed new or enhanced Fuel Pumps

that functioned safely and as intended. Nonetheless, Defendants failed to take

corrective action.

      93.    In fact, Defendants knew, should have known, or were reckless in not

knowing about the Fuel Pump Defect since the pre-release process of designing,

manufacturing, engineering, and testing the Class Vehicles. During these phases,

Defendants gained comprehensive and exclusive knowledge about the Fuel Pumps,

particularly the basic engineering principles behind the construction and function of

the Fuel Pumps such as their impellers’ susceptibility to fuel absorption and

deformation. However, Defendants failed to act on that knowledge and instead
                                     Page 31 of 80
           Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 32 of 80



installed the defective Fuel Pumps in the Class Vehicles, and Honda subsequently

marketed and sold the vehicles to unsuspecting consumers without disclosing the

safety risk or warning Class members.

          94.     Moreover, Honda, specifically, knew about the Fuel Pump Defect

based on the number of claims for Fuel Pump Defect repair and replacement that it

admits to receiving. 34

          95.     Further, federal law requires automakers like Honda to be in close

contact with NHTSA regarding potential defects. See TREAD Act, Pub. L. No. 106-

414, 114 Stat. 1800 (2000). Accordingly, Honda should (and does) monitor NHTSA

databases for consumer complaints regarding their automobiles as part of their

obligation to identify potential defects in their vehicles, such as the Fuel Pump

Defect.

          96.     From its monitoring of the NHTSA databases, Honda knew or should

have known of the many Fuel Pump Defect complaints lodged, such as those quoted

in Section III above. However, Honda failed to act on that knowledge by warning

Class members.

          97.     Finally, Honda, knew its fuel pumps were defective, as indicated by its

January 29, 2019 recall of approximately 437,032 Honda manufactured vehicles for

a defect in the Denso made low-pressure fuel which can cause mechanical resistance


34
     Exhibit B.
                                         Page 32 of 80
           Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 33 of 80



that results in hesitated acceleration or stalling events, as discussed in more detail

below.35

           98.   The Defendants, at all material times, regularly met and collaborated,

and continue to meet and collaborate, regarding product quality and trends. Through

these regular discussions, each Defendant knew, should have known, or were

reckless in not knowing what the other knew about the Fuel Pump Defect or the Fuel

Pump in general.

           99.   Despite Defendants’ extensive knowledge, they failed to act on that

knowledge by warning Class members. Sacrificing consumer safety for profits,

Defendants instead chose to enrich themselves by using false and misleading

marketing to sell the Fuel Pumps and Class Vehicles as safe and durable at inflated

prices.

V.         HONDA CONTINUOUSLY TOUTED CLASS VEHICLES AS SAFE
           AND DEPENDABLE, CONCEALING THE FUEL PUMP DEFECT

           100. Honda’s overarching marketing message for the Class Vehicles was

and is that the vehicles are safe and dependable and that their engines can be relied

on to perform well. This marketing message is false and misleading given the

propensity of the Fuel Pumps in the Class Vehicles to fail, causing the vehicles’




35
     Id.
                                       Page 33 of 80
           Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 34 of 80



engines to run rough, stall and become inoperable which, as Honda admits, creates

an unreasonable risk of a crash.

         101. For example, Honda dedicates a page on its website entitled “safety,”

where Honda touts the safety its vehicles, as the screenshots below indicate:36




36
     https://www.honda.com/safety (last visited May 10, 2020).
                                           Page 34 of 80
        Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 35 of 80



       102. Honda’s long term, uniform, and pervasive marketing message goes

back as far as 2010, when Honda similarly dedicated a portion of its website touting

the safety of its vehicles, as the screenshot below indicates: 37




37
 http://web.archive.org/web/20100910233536/http://corporate.honda.com/safety/ (last visited
May 10, 2020).
                                        Page 35 of 80
        Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 36 of 80



       103. Honda made similar representations on its website throughout the class

period, as the screenshots below indicate:38




38
   2013: http://web.archive.org/web/20130518073455/http://corporate.honda.com/safety/ (last
visited May 10, 2020); 2015:
http://web.archive.org/web/20150322031420/http://corporate.honda.com/safety/ (last visited
May 10, 2020); 2019:
http://web.archive.org/web/20191231113751/https://www.honda.com/safety (last visited May
10, 2020).
                                        Page 36 of 80
Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 37 of 80




                         Page 37 of 80
        Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 38 of 80



       104. In addition to its general marketing message of safety, Honda made

similar representations about the quality of the Class Vehicles. For example, below

is a screen shot from a 2013 Honda Accord sales brochure: 39




       105. Below is a screenshot of a 2013 Honda CR-V:40




39
   https://cdn.dealereprocess.org/cdn/brochures/honda/ca/2013-accord.pdf (last visited May 10,
2020).
40
   https://cdn.dealereprocess.org/cdn/brochures/honda/2013-crv.pdf (last visited May 10, 2020).
                                         Page 38 of 80
        Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 39 of 80




       106. Below is a screenshot of a 2013 Acura MDX:41




41
  https://cdn.dealereprocess.org/cdn/brochures/acura/ca/2013-mdx.pdf (last visited May 10,
2020).
                                         Page 39 of 80
        Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 40 of 80




       107. Honda made similar representations throughout the class period. For

example, below is a screenshot from a 2015 Honda Accord:42




42
  https://cdn.dealereprocess.net/cdn/brochures/honda/2015-accord.pdf (last visited May 10,
2020).
                                         Page 40 of 80
           Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 41 of 80



          108. Below is a screenshot from a 2015 Honda Civic sales brochure: 43




          109. Below is a screenshot from a 2015 Acura MDX sales brochure: 44




43
     https://cdn.dealereprocess.net/cdn/brochures/honda/2015-civic.pdf (last visited May 10, 2020).
44
     https://cdn.dealereprocess.org/cdn/brochures/acura/2015-mdx.pdf (last visited May 10, 2020).
                                            Page 41 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 42 of 80




      110. Below is a screenshot of a 2018 Honda Accord sales brochure: 45




45
  https://automobiles.honda.com/-/media/Honda-Automobiles/Vehicles/2018/Accord-
Sedan/brochure/MY18-Accord-Brochure-Model-Site.pdf (last visited May 10, 2020).
                                      Page 42 of 80
           Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 43 of 80




          111. Below is a screenshot of a 2018 Acura MDX sales brochure:46




46
     https://cdn.dealereprocess.org/cdn/brochures/acura/2018-mdx.pdf (last visited May 10, 2020).
                                            Page 43 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 44 of 80



      112. As demonstrated, Honda employed and continues to employ a long

term and uniform marketing message that its vehicles are of the utmost safety and

dependability.

      113. Despite Honda’s knowledge and uniform and pervasive marketing

message of safety and dependability, nowhere does Honda disclose the Fuel Pump

Defect or the unreasonable risk to safety it poses, as admitted in the Recall Report.

      114. A car with a defective fuel pump that can cause the engine to studder

or stall while the vehicle is in motion, as do the Class Vehicles, and thereby exposes

occupants to an unreasonable risk of injury or death is not a safe car. Thus, Honda’s

marketing of the Class Vehicles as safe and dependable is false and misleading and

omits facts that would be material to consumers such as Class members who

purchased or leased Class Vehicles because they consistently marketed as having

the utmost safety on the road.

      115. Honda marketed the Class Vehicles as safe and dependable, but failed

to disclose the existence, impact, and danger of the Fuel Pump Defect, despite its

knowledge. Specifically, Honda:

                 a. Failed to disclose, at and after the time of purchase, lease,

         service, or thereafter, any and all known material defects of the Class

         Vehicles, including the Fuel Pump Defect, despite its knowledge;




                                    Page 44 of 80
           Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 45 of 80



                   b. Failed to disclose, at and after the time of purchase, lease,

             service, or thereafter, that the Class Vehicles’ Fuel Pumps were defective

             and not fit for their ordinary purpose, despite its knowledge; and

                   c. Failed to disclose and actively concealed the existence and

             pervasiveness of the Fuel Pump Defect, despite its knowledge.

          116. Honda’s deceptive marketing and willful and knowing failure to

disclose the Fuel Pump Defect damaged, and continues to damage, Plaintiff and

Class members. If Plaintiff and Class members had known of the Fuel Pump Defect

and/or that the Class Vehicles were not safe and durable, they would not have

purchased or leased the Class Vehicles or certainly would have paid less to do so.

VI.       HONDA ADMITTED THE FUEL PUMP DEFECT WAS
          DANGEROUSLY DEFECTIVE, BUT ISSUED AN INADEQUATE
          RECALL

          117. Honda unquestionably knew the Denso fuel pumps in its vehicles were

defective, because, on January 29, 2019, Honda itself recalled approximately

437,032 of it vehicles for a defect in the Denso-made low-pressure fuel pump that

can cause mechanical resistance, which can result in hesitated acceleration or stalling

events.47 Specifically, Honda admitted knowing of the Fuel Pump Defect as early

as 2016. Although Honda knew the Denso fuel pumps in its vehicles were defective,

it misdiagnosed the condition and failed to provide an adequate repair. Specifically,


47
     Exhibit B.
                                       Page 45 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 46 of 80



rather than replacing all of the Denso defective fuel pumps with an a properly

functioning or improved fuel pump, Honda issued a software upgrade as a temporary

remedy for the Fuel Pump Defect if and when the fuel pump failed. As a result,

Class members whose vehicles were included in Honda’s January 2019 recall did

not receive a fix that actually remedied the dangerous Fuel Pump Defect in those

vehicles.

      118. The Honda Recall was inadequate because (1) it failed to accurately

diagnose and remedy the Fuel Pump Defect, (2) it failed to include all Honda

manufactured vehicles equipped with the Denso made low-pressure fuel pump, and

(3) it failed to recommend that consumers quit driving their vehicle until it is

repaired.

      119. As a result of Honda’s actions and inactions, owners and lessees of the

Class Vehicles have been and still are unknowingly driving on roads and highways

in potentially ticking time bombs while Honda knowingly exposes its customers,

from whom it made millions of dollars from the sale of the Class Vehicles, to the

risk of grave physical harm or even death.

      120. Evidencing the overall inadequacy of the Honda Recall are consumer

complaints lodged with NHTSA stating their vehicle suffers the Fuel Pump Defect

but (1) was not included in the Honda Recall, or (2) the repair failed to remedy the




                                    Page 46 of 80
         Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 47 of 80



issue. For example, on June 24, 2019, the owner of a 2016 Honda Accord filed the

following complaint with NHTSA:

              I NEEDED TO CHANGE FUEL PUMP AND MY FUEL
              SYSTEM CLEANED BECAUSE MY CAR WAS
              STALLING     AND  NOT    RESPONDING   TO
              ACCELERATION ON THE ROAD BUT RESPOND
              WHEN I DIDN’T EVEN ACCELERATE WHICH WAS
              VERY DANGEROUS. I DID SEE HONDA RECALLED
              V6 MODELS BUT THEY SHOULD RECALL V4
              MODELS TOO AS IT CAN CAUSE SERIOUS
              ACCIDENTS. 48

         121. On July 26, 2019, the owner of a 2015 Honda Accord filed the

following complaint with NHTSA:

              THERE HAS BEEN AN ISSUE RECALLED FOR 2015
              HONDA ACCORDS AND THEIR FUEL PUMP. I WAS
              ALMOST IN A CAR ACCIDENT WHILE IN A MAJOR
              HIGHWAY. WHY CAN’T THINS ISSUE BE FIXED,
              OR WHY ISN’T THERE A RECALL AVAILABLE
              FOR MY VIN? WHEN THERE IS AN
              ACTUAL RECALL ON THIS ISSUE.49

         122. On January 23, 2019, the owner of a 2015 Honda Accord filed the

following complaint with NHTSA:

              MY 2015 HONDA ACCORD HAD FUEL PRESSURE
              PROBLEM 2 MONTHS AGO. I HAD IT FIXED AT AN
              AUTO REPAIR. REPLACED FUEL PUMP, FUEL
              LINE, THROTTLE GASKETS FOLLOWING BY
              HONDA BULLETIN . IT COSTED ME $1200 FOR
              THIS REPAIR. TODAY, MARCH 20TH, 2019, I
              FOUND OUT HONDA PUBLICED A RECALL ON

48
     NHTSA UD No. 11222192.
49
     NHTSA ID No. 11241825.
                                  Page 47 of 80
          Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 48 of 80



               THIS FUEL PUMP ISSUES BUT MY VEHICLE WAS
               NOT ON THE LIST OF RECALL. TODAY MY
               VEHICLE HAD SAME ISSUES. CANNOT START.50

         123. On October 18, 2019, the owner of a 2016 Acura MDX filed the

following complaint with NHTSA:

               MY 2016 MDX HAS A FUEL PUMP FAILURE WHICH
               HAS CAUSED MY MDX TO STALL AND LED TO
               PROBLEMS WITH MY FUEL INJECTORS. THERE IS
               A RECALL BUT MY ACURA DEALER REFUSES TO
               HONOR IT. ON 10/18 MY WIFE WAS DRIVING THE
               CAR ON THE FREE WAY AND IT SLOWED TO A
               STALL. THIS IS A KNOWN ISSUE. I HAVE PASTED
               A URL TO THE RECALL BELOW. THE DEALER
               REFUSED TO FIX MY FUEL INJECTORS OR
               REPLACE MY FUEL PUMP. THE ARE OFFERING A
               FREE FUEL PUMP SOFTWARE UPGRADED BUT
               THEY WANT ME TO PAY TO REPLACE THE FUEL
               PUMP AND            FUEL          INJECTORS.

               HTTPS://WWW.CONSUMERREPORTS.ORG/CAR-
               RECALLS-DEFECTS/HONDA-ACURA-RECALL-
               POTENTIAL-STALLING-ISSUE-ACCORD-MDX-
               TLX/51

         124. On February 18, 2019, the owner of a 2016 Acura MDX filed the

following complaint with NHTSA:

               2016-2018: NOTICED CAR OCCASIONALLY
               HESITANT LIKE NOT “GETTING” INTO GEAR BUT
               NO STALLING. WIFE DRIVING CAR AND STALLS
               WHILE STOPPED AT A LIGHT. SIMPLY RESTARTS
               CAR         WITH         NO         ISSUE.


50
     NHTSA ID No. 11190330.
51
     NHTSA ID No. 11271772.
                                   Page 48 of 80
Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 49 of 80



    FEBRUARY 2019: WIFE DRIVING CAR AND
    STALLS BUT WHEN RESTARTED, ALL LIGHTS IN
    DASH ARE ON AND CAR WILL ONLY MOVE
    FORWARD AT IDLE SPEED AND THROTTLE
    COMPLETELY NOT RESPONSIVE (E.G., CAN PRESS
    GAS    PEDAL   TO   FLOOR     WITH     NO
    ACCELERATION).

    REGAL ACURA (2615 LAKELAND HILLS BLVD
    BLDG 2, LAKELAND, FL 33805, (863) 262-4238))
    VISIT 1 (MARCH 2019): MATTHEW IN SERVICE.
    REGAL SERVICE DOES FULL CHECK AND
    REPORTS         “NOTHING          WRONG.”

    MARCH 2019:        VEHICLE CONTINUES WITH
    HESITANCY               AND         STALLS.

    REGAL ACURA VISIT 2 (MARCH 2019): BRING
    BACK TO MATTHEW AND THEY REPEAT CHECK
    AND FINDING NOTHING WRONG. I INSIST ON
    FUEL LINE FLUSH WHICH I PAY FOR.

    APRIL 2019: VEHICLE CONTINUES WITH
    HESITANCY AND STALLS. I CALL MATTHEW IN
    REGAL ACURA SERVICE AND LET HIM KNOW
    THAT THERE IS A RECALL (P3W MDX) ON THIS
    ISSUE. REGAL ACURA PERFORMS SOFTWARE
    UPDATE. VEHICLE CONTINUES TO EXHIBIT
    HESITANCY         WHILE         DRIVING.

    APRIL 2019: I RECEIVE LETTER FROM ACURA
    AUTOMOBILE         DIVISION    OUTLINING
    THE RECALL:

    1.  SAFETY   CONSEQUENCE    PER RECALL:
    “REDUCED FUEL FLOW TO THE ENGINE
    COMBINED WITH VEHICLE OPERATION IN HIGH
    TEMPERATURE CONDITIONS CAN RESTRICT
    VEHICLE ACCELERATION AND/OR CAUSE AN
    ENGINE STALL, WHICH INCREASES RISK OF
                         Page 49 of 80
          Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 50 of 80



               CRASH.”

               2. WHAT WILL ACURA DO? “THE DEALER WILL
               UPDATE THE SOFTWARE FOR THE ENGINE
               CONTROL UNIT…. IF THE DIAGNOSTIC SCAN
               CONFIRMS A PREVIOUS OCCURRENCE OF
               ENGINE STALLING, THE FUEL PUMP WILL BE
               REPLACED           FOR            FREE.”

               I HAVE HAD MULTIPLE CALLS WITH REGAL
               ACURA AND ACURA NATIONAL AND THEY WILL
               NOT REPLACE FUEL PUMP NOR WILL THEY LET
               ME PURCHASE A NEW FUEL PUMP BECAUSE
               THERE ARE NONE AVAILABLE DUE TO
               THE RECALL!!! I FEEL THIS CAR IS UNSAFE TO
               DRIVE WITH CURRENT FUEL PUMP AS OUTLINED
               IN THE ATTACHED RECALL LETTER. 52

         125. On June 29, 2018, the owner of a 2017 Acura MDX filed the following

complaint with NHTSA:

               DANGEROUS    LOSS    OF   POWER     WHILE
               ACCELERATING ON THE HIGHWAY! THERE
               HAVE BEEN THREE SEPARATE INCIDENCES
               OVER THE LAST 2 YEARS. WHILE I WAS TRYING
               TO ACCELERATE ON THE HIGHWAY, THE CAR
               SEVERELY LOST POWER AND THE "CHECK
               ENGINE" LIGHT STARTED FLASHING. THE CAR
               SEEMED TO OPERATE NORMALLY AFTER
               TURNING OFF AND ON THE ENGINE. THE
               DEALERSHIP CLAIMED THAT THERE WAS NO
               COMPUTER RECORDS OF PROBLEMS AFTER
               EACH INCIDENCE. ACURA JUST ISSUED
               A RECALL OF THE FUEL PUMP ON THIS MODEL
               YEAR MDX. HOWEVER, ACURA AND THE LOCAL
               ACURA DEALERSHIP REFUSED THE REPAIR DUE


52
     NHTSA ID No. 11206946.
                                    Page 50 of 80
          Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 51 of 80



               TO THE LACK OF COMPUTER RECORD OF
               FAILURE.53

         126. On February 27, 2019, the owner of a 2015 Acura TLX filed the

following complaint with NHTSA:

               THE CAR NEARLY STALLS, ROLLED BACK 3-4
               FEET PRIOR TO RESTARTING AFTER THE IDLE
               STOP HAD IN- GAUGED. THE TRANSMISSION
               SHIFTS FROM 1-4 LIKE SOMEONE WHO NEVER
               DROVE WITH A CLUTCH, EVEN THOUGH IT IS AN
               AUTOMATIC. IT HESITATES AND NEARLY
               STALLS WHEN DOING SLOW MANEUVERING IN
               AND AROUND PARKING LOTS AND SLOW
               TRAFFIC. I HAVE NEARLY HAD ACCIDENTS DUE
               TO    THE     HESITATION    IN   TRAFFIC.

               WHEN USING CRUISE CONTROL OUT ON THE
               EXPRESSWAY, THE CAR WILL NOT MAINTAIN
               ITS SET SPEED ON A DOWNHILL GRADE, IT GETS
               JERKY AND INCREASES SPEED AS MUCH AS 10-12
               MPH     UNLESS    I  RIDE   THE    BRAKE.

               I HAVE HAD IT BACK TO THE DEALER TWICE
               NOW, THE FIRST TIME THEY DID ALL THE
               UPDATES ON THE COMPUTER AND FUEL
               PUMP...ITS JUST AS BAD IF NOT WORSE.

               THE CAR IS NOT SAFE AND SHOULD HAVE A
               COMPLETE RECALL!!!

               THE NEXT QUESTIONS ASK FOR A SPECIFIC TIME
               AND DATE...THIS IS ONGOING AND HAS BEEN
               HAPPENING SINCE I PURCHASED THE CAR IN
               JANUARY.54


53
     NHTSA ID No. 11195860.
54
     NHTSA ID No. 11197366.
                                   Page 51 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 52 of 80



      127. Therefore, Honda’s Recall was inadequate and unconscionable. It

failed to accurately diagnose and repair the Fuel Pump Defect, which inevitably will

lead to more Fuel Pump failures, and possibly injury or death. The Honda Recall

was also inadequate in scope, omitting other models equipped with the same

defective Fuel Pump.      Finally, Honda has not recommended or advised that

consumers stop driving their Class Vehicles until the Fuel Pump Defect can be

repaired or replaced. These actions are deceitful, unconscionable, and expose Class

members to injury and death.

      128. In addition to these dangers, Honda’s actions have deprived purchasers

and lessees of the Class Vehicles of the benefit of their bargain.

VII. APPLICABLE WARRANTIES

      129. Honda sold and leased the Class Vehicles with written express

warranties.

      130. For the Honda branded Class Vehicles, Honda offered a written express

basic warranty covering Honda brand vehicles for 36 months or 36,000 miles

covering all components (except normal wear and tear). Honda also offered a five

year or 60,000 mile powertrain warranty.

      131. Honda provides these warranties to buyers and lessees after the

purchase/lease of the Class Vehicles is completed; buyers and lessees have no pre-

sale/lease knowledge or ability to bargain as to the terms of the warranties.


                                     Page 52 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 53 of 80



      132. Class members complain to dealers about the Fuel Pump Defect but do

not receive an adequate repair, breaching the express and implied warranties

provided by Honda.

VIII. FRAUDULENT OMISSION/CONCEALMENT ALLEGATIONS

      133. Absent discovery, Plaintiff is unaware of, and unable through

reasonable investigation to obtain, the true names and identities of those individuals

with Defendants responsible for making false and misleading statements regarding

the Class Vehicles. Defendants necessarily are in possession of all of this

information.    Plaintiff’s   claims     arise    out   of   Defendants’   fraudulent

omission/concealment of the Fuel Pump Defect, despite their representations about

the quality, safety, and comfort of the Class Vehicles.

      134. Plaintiff alleges that at all relevant times, including specifically at the

time they and Class members purchased their Class Vehicle, Defendants knew, or

were reckless in not knowing, of the Fuel Pump Defect; Defendants had a duty to

disclose the Fuel Pump Defect based upon their exclusive knowledge; and

Defendants never disclosed the Fuel Pump Defect to Plaintiff or the public at any

time or place in any manner other than a halfhearted, inadequate recall of a subset

of the Class Vehicles.




                                       Page 53 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 54 of 80



      135. Plaintiff makes the following specific concealment/omission-based

allegations with as much specificity as possible absent access to the information

necessarily available only to Defendants:

            a.     Who: Defendants actively concealed and omitted the Fuel Pump

      Defect from Plaintiff and Class members while simultaneously touting the

      safety and dependability of the Class Vehicles, as alleged herein. Plaintiff is

      unaware of, and therefore unable to identify, the true names and identities of

      those specific individuals at Defendants responsible for such decisions.

            b.     What: Defendants knew, or were reckless or negligent in not

      knowing, that the Class Vehicles contain the Fuel Pump Defect, as alleged

      herein. Defendants concealed and omitted the Fuel Pump Defect while

      making representations about the safety, dependability, and other attributes of

      the Class Vehicles, as alleged herein.

            c.     When: Defendants concealed and omitted material information

      regarding the Fuel Pump Defect at all times while making representations

      about the safety and dependability of the Class Vehicles on an ongoing basis,

      and continuing to this day, as alleged herein. Defendants still have not

      disclosed the truth about the full scope of the Fuel Pump Defect in the Class

      Vehicles to anyone outside of their respective entities. Defendants have never

      taken any action to inform consumers about the true nature of the Fuel Pump


                                    Page 54 of 80
 Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 55 of 80



Defect in Class Vehicles. And when consumers brought their vehicles to

Defendants complaining of the Fuel Pump failures, Defendants denied any

knowledge of or repair for the Fuel Pump Defect.

       d.     Where: Defendants concealed and omitted material information

regarding the true nature of the Fuel Pump Defect in every communication

they had with Plaintiff and Class members and made representations about the

quality, safety, and comfort of the Class Vehicles. Plaintiff is aware of no

document, communication, or other place or thing, in which Defendants

disclosed the truth about the full scope of the Fuel Pump Defect in the Class

Vehicles to anyone outside of their respective entities. Such information is not

adequately disclosed in any sales documents, displays, advertisements,

warranties, owner’s manuals, or on Defendants’ websites. There are channels

through which Defendants could have disclosed the Fuel Pump Defect,

including but not limited to, (1) point of sale communications; (2) the owner’s

manual; and/or (3) direct communication to Class members through means

such as state vehicle registry lists.

       e.     How: Defendants concealed and omitted the Fuel Pump Defect

from Plaintiff and Class members and made representations about the quality,

safety, dependability, and comfort of the Class Vehicles. Defendants actively

concealed and omitted the truth about the existence, scope, and nature of the


                                Page 55 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 56 of 80



      Fuel Pump Defect from Plaintiff and Class members at all times, even though

      it knew about the Fuel Pump Defect and knew that information about the Fuel

      Pump Defect would be important to a reasonable consumer, and Defendants

      promised in its marketing materials that Class Vehicles have qualities that

      they do not have.

             f.    Why:     Defendants actively concealed and omitted material

      information about the Fuel Pump Defect in the Class Vehicles for the purpose

      of inducing Plaintiff and Class members to purchase and/or lease Class

      Vehicles, rather than purchasing or leasing competitors’ vehicles, and made

      representations about the quality, safety, durability, and comfort of the Class

      Vehicles. Had Defendants disclosed the truth, for example in its

      advertisements or other materials or communications, Plaintiff and Class

      members (all reasonable consumers) would have been aware of it, and would

      not have bought or leased the Class Vehicles or would not have paid as much

      for them.

IX.   TOLLING OF THE STATUE OF LIMITATIONS

   A. Continuing Act Tolling

      136. Beginning in 2013, Honda continuously marketed and sold Class

Vehicles to unsuspecting customers. It continuously represented the Class Vehicles

as safe and dependable despite their propensity to lose fuel pressure, hesitate under


                                    Page 56 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 57 of 80



acceleration and/or experience engine shutdown. By making these false

representations, and failing to disclose the existence of the Fuel Pump Defect in the

Class Vehicles and thereby exposing occupants to risk of injury and death, Honda

engaged in a continuing wrong sufficient to render inapplicable any statute of

limitations that Honda might seek to apply.

      137. Pursuant to the TREAD Act, 49 U.S.C. § 30118, manufacturers are

required to report information regarding customer complaints and warranty claims

to NHTSA, and federal law imposes criminal penalties against manufacturers who

fail to disclose known safety defects. Honda owed a continuing duty to Plaintiff and

Class members to disclose to any risks to life and limb that its products pose. It

continually breached that duty.

      138. Honda breached its duties to consumers by knowingly selling Class

Vehicles with the defective Fuel Pumps on an ongoing basis.

      139. Honda’s knowledge of the Fuel Pump Defect is evidenced by numerous

NHTSA complaints by consumers, many of whom reported contacting Honda

directly about the Defective Fuel Pump. Other NHTSA complainants reported

taking their vehicles to Honda’s dealers, who are agents of Honda and, on

information and belief, report consumer complaints back to Honda.




                                    Page 57 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 58 of 80



      140. Thus, Honda had continuing knowledge of the Fuel Pump Defect and

the dangers it posed, yet continued to market, sell and lease the Class Vehicles.

Plaintiff’s and other Class members’ claims are not time barred.

      B.     Fraudulent Concealment Tolling

      141. Honda had a duty to disclose to Plaintiff and the Class members the true

quality and nature of the Class Vehicles, that the Class Vehicles had uniform defect;

and that the Fuel Pump Defect requires repairs, poses a safety risk, and reduces the

intrinsic and resale value of the affected vehicles.

      142. This duty arose, inter alia, under the TREAD Act, 49 U.S.C. § 30118.

      143. Honda knew, or was reckless or negligent in not knowing, that the Class

Vehicles contain the Fuel Pump Defect, as alleged herein. Honda concealed and

omitted the Fuel Pump Defect while making representations about the safety,

dependability, and other attributes of the Class Vehicles, as alleged herein.

      144. Despite its knowledge of the Fuel Pump Defect, Honda failed to

disclose and concealed this material information from Plaintiff and other Class

members, and instead continued to market the Class Vehicles as safe and durable.

      145. The purpose of Honda’s concealment of the Defective Fuel Pump was

to prevent Plaintiff and other Class members from seeking redress.

      146. Plaintiff and the other Class members justifiably relied on Honda to

disclose the existence of dangerous defects, including the Fuel Pump Defect, in the


                                     Page 58 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 59 of 80



Class Vehicles that they purchased or leased, because that defect was not

discoverable by Plaintiff and the other Class members through reasonable efforts.

      147. Any applicable statute of limitations has been tolled by Honda’s

knowledge, active concealment, and denial of the facts alleged herein, which

behavior was ongoing.

      C.     Discovery Rule Tolling

      148. Even through the exercise of reasonable diligence, Plaintiff and other

Class members could not have discovered that Defendants were concealing and

misrepresenting the existence of a dangerous defect, the Fuel Pump Defect, in the

Class Vehicles and the risks it posed.

      149. Plaintiff and the other Class members could not have reasonably

discovered, and could not have known of facts that would have caused a reasonable

person to suspect, that Defendants failed to disclose material information within its

knowledge about a dangerous defect to consumers worldwide.

X.    CLASS ACTION ALLEGATIONS

      150.    Plaintiff brings this action pursuant to Rules 23(a), 23(b)(2), and

23(b)(3) of the Federal Rules of Civil Procedure on behalf of themselves and all

others similarly situated.

      151. Plaintiff seeks to represent an Alabama statewide class (the “Alabama

Class”) defined as follows:


                                    Page 59 of 80
        Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 60 of 80



       All current and forms owners and lessees of a Class Vehicle (as

defined herein) that was purchased or leased in the State of Alabama.

       152. Plaintiff also seeks to represent a class (“Nationwide Class”) defined

as:

              All current and former owners or lessees of a Class
              Vehicle (as defined herein) that was purchased or leased
              in the fifty States, the District of Columbia, Puerto Rico,
              and all other United States territories and/or possessions.

       153. Excluded from the Alabama Class (“Statewide Class”) and Nationwide

Class (together, “Classes”) are Defendants and any of their members, affiliates,

parents, subsidiaries, officers, directors, employees, successors, or assigns; the

judicial officers, and their immediate family members; and Court staff assigned to

this case. Plaintiff reserves the right to modify or amend definitions of the Classes,

and to add additional classes and sub-classes, as appropriate, during the course of

this litigation.

       154. This action has been brought and may properly be maintained on behalf

of the Classes proposed herein under the criteria of Rule 23 of the Federal Rules of

Civil Procedure.

       155. Numerosity – Federal Rule of Civil Procedure 23(a)(1).                The

members of the Classes are so numerous and geographically dispersed that

individual joinder of all class members is impracticable. While Plaintiff is informed

and believes that there are not less than at least approximately 200,000 members of
                                     Page 60 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 61 of 80



the Classes, the precise number of Class Vehicles is unknown to Plaintiff, but may

be ascertained from Honda’s books and records. Nationwide and Statewide Class

members may be notified of the pendency of this action by recognized, Court-

approved notice dissemination methods, which may include U.S. mail, electronic

mail, Internet postings, and/or published notice.

      156. Commonality and Predominance – Federal Rules of Civil

Procedure 23(a)(2) and 23(b)(3). This action involves common questions of law

and fact, which predominate over any questions affecting individual members of the

Classes, including, without limitation:

      g.     whether Defendants engaged in the conduct alleged herein;

      h.     whether Defendants’ alleged conduct violates applicable law;

      i.     whether Defendants designed, advertised, marketed, distributed,

leased, sold, or otherwise placed the Class Vehicles into the stream of commerce in

the United States;

      j.     whether Defendants made false or misleading statements about the

quality and safety of the Class Vehicles;

      k.     whether the Class Vehicles contain the Fuel Pump Defect;

      l.     whether Defendants had actual or implied knowledge about the alleged

defect but failed to disclose it to Plaintiff and the other members of the Classes;




                                     Page 61 of 80
        Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 62 of 80



      m.      whether Defendants’ omissions and concealment regarding the quality

of the Class Vehicles were likely to deceive the Statewide Class members in

violation of the state consumer protection statutes alleged herein;

      n.      whether Honda breached its express warranties with respect to the Class

Vehicles;

      o.      whether Honda breached its implied warranties with respect to the

Class Vehicles;

      p.      whether the members of the Classes overpaid for their Class Vehicles

as a result of the defect alleged herein;

      q.      whether the members of the Classes are entitled to damages, restitution,

disgorgement, statutory damages, exemplary damages, equitable relief, and/or other

relief; and

      r.      the amount and nature of relief to be awarded to Plaintiff and the other

members of the Classes.

      157. Typicality – Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s

claims are typical of the claims of the other members of the Classes because Plaintiff

and the members of the Classes purchased or leased Class Vehicles that contain

defective Fuel Pumps, as described herein. Neither Plaintiff nor the other members

of the Classes would have purchased the Class Vehicles, or would have as much as

they did for the Class Vehicles, had they known of the Fuel Pump Defect. Plaintiff


                                      Page 62 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 63 of 80



and the other members of the Classes suffered damages as a direct proximate result

of the same wrongful practices in which Defendants engaged. Plaintiff’s claims

arise from the same practices and course of conduct that give rise to the claims of

the other members of the Classes.

      158. Adequacy of Representation – Federal Rule of Civil Procedure

23(a)(4). Plaintiff is an adequate Class representative because his interests do not

conflict with the interests of the other members of the Classes that they seek to

represent. Plaintiff has retained counsel competent and experienced in complex class

action litigation, including automotive litigation, and Plaintiff intends to prosecute

this action vigorously. The interests of the members of the Classes will be fairly and

adequately protected by Plaintiff and their counsel.

      159. Declaratory and Injunctive Relief – Federal Rule of Civil

Procedure 23(b)(2). Defendants have acted or refused to act on grounds generally

applicable to Plaintiff and the other members of the Classes, thereby making

appropriate final injunctive relief and declaratory relief, as described below, with

respect to the Nationwide and Statewide Class members as a whole.

      160. Superiority – Federal Rule of Civil Procedure 23(b)(3). A class

action is superior to any other available means for the fair and efficient adjudication

of this controversy, and no unusual difficulties are likely to be encountered in the

management of this class action. The damages or other financial detriment suffered


                                     Page 63 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 64 of 80



by Plaintiff and the others members of the Classes are relatively small compared to

the burden and expense that would be required to individually litigate their claims

against Defendants, so it would be impracticable for the other members of the

Classes to individually seek redress for Defendants’ wrongful conduct. Even if these

Class members could afford individual litigation, the court system could not.

Individual litigation creates a potential for inconsistent or contradictory judgments,

and increases the delay and expense to all parties and the court system. By contrast,

the class action device, as intended by Congress, presents far fewer management

difficulties, and provides the benefits of single adjudication, economy of scale, and

comprehensive supervision by a single court.

XI.   CLAIMS FOR RELIEF

                                COUNT 1
  VIOLATIONS OF ALABAMA’S DECEPTIVE TRAE PRACTICES ACT
                   ALA. CODE §§ 8-19-1 ET SEQ.
           (Individually and on behalf of the Statewide Class)
                          (As to all Defendants)

      161. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporate by

reference each allegation as if fully set forth herein.

      162. Plaintiff brings this claim individually and on behalf of the other

members of the Alabama Class (the “Class,” for purposes of this Count).




                                      Page 64 of 80
        Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 65 of 80



      163. The Alabama Deceptive Trade Practices Act, Ala. Code. § 8-19-5,

prohibits “[e]ngaging in . . . unconscionable, false, or deceptive act[s] or practice[s]

in business, commerce, or trade.”

      164. By the conduct described in detail above and incorporated herein,

Defendants engaged in deceptive trade practices.

      165. Defendants’ omissions regarding the Fuel Pump Defect, described

above, which causes the Fuel Pump to prematurely fail, are material facts that a

reasonable person would have considered in deciding whether or not to purchase (or

to pay the same price for) the Class Vehicles.

      166. Defendants intended for Plaintiff and the other Class members to rely

on the omissions regarding the Fuel Pump Defect.

      167. Plaintiff and the other Class members justifiably acted or relied to their

detriment upon Defendants’ omissions of fact concerning the above-described Fuel

Pump Defect, as evidenced by Plaintiff and the other Class members’ purchases of

Class Vehicles.

      168. Had Defendants disclosed all material information regarding the Fuel

Pump Defect to Plaintiff and the other Class members, Plaintiff and the other Class

members would not have purchased or leased Class Vehicles or would have paid

less to do so.




                                     Page 65 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 66 of 80



      169. Defendants’ omissions have deceived Plaintiff, and those same

business practices have deceived or are likely to deceive members of the consuming

public and the other members of the Class.

      170. Honda was provided notice of the Fuel Pump Defect through numerous

complaints filed against it directly and through its dealers, as well as its own internal

engineering knowledge. Honda has not remedied its breach.

      171. Further, Honda has refused to provide an adequate and timely warranty

repair for the Fuel Pump Defect, thus rendering the satisfaction of any notice

requirement futile. Customers that have presented their vehicles for warranty repair

due to Fuel Pump failure have been denied adequate repairs.

      172. As a direct and proximate result of Defendants’ deceptive trade

practices, Plaintiff and the other Class members have suffered ascertainable loss and

actual damages. Plaintiff and the other Class members who purchased or leased the

Class Vehicles would not have purchased or leased the Class Vehicles, or,

alternatively, would have paid less for them had the truth about the Fuel Pump Defect

been disclosed. Plaintiff and the other Class members also suffered diminished value

of their vehicles. Plaintiff and the other Class members are entitled to recover actual

damages, attorneys’ fees and costs, and all other relief allowed under Ala. Code. §§

8-19-1, et seq.

                                    COUNT 2
                      Strict Product Liability: Design Defect
                                      Page 66 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 67 of 80



                  (Individually and on behalf of the Alabama Class)
                                (As to all Defendants)

      173. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporate by

reference each allegation as if fully set forth herein.

      174. Plaintiff brings this claim individually and on behalf of other members

of the Alabama Class (the “Class,” for purposes of this Count).

      175. Defendants are strictly liable for designing, engineering, testing,

validating, manufacturing, and placing in the stream of commerce an unreasonably

dangerous Fuel Pump.

      176. Defendants designed, engineered, tested, validated, manufactured, and

placed in the stream of commerce the unreasonable dangerous Fuel Pump.

      177. The Class Vehicles and Fuel Pumps are being used in an intended

and/or foreseeable manner. Plaintiff and Class members have not misused or

materially altered the Class Vehicles or Fuel Pumps. The Class Vehicles and Fuel

Pumps are in the same or substantially similar condition as they were at the time of

purchase/lease.

      178. The Class Vehicles and Fuel Pumps are unreasonably dangerous and

defective because they were designed, engineered, tested, validated, manufactured,

and placed in the stream of commerce with the Fuel Pump Defect that can cause

Class Vehicles to suddenly and unexpectedly stall or lose engine power.



                                      Page 67 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 68 of 80



      179. The Fuel Pump Defect causes an unreasonably dangerous condition

when Class Vehicles are used for their intended and foreseeable purpose of

providing safe and reliable transportation and places Plaintiff, Class members, and

others on the road at an unreasonable and substantial risk for injury or death.

      180. Defendants were aware of feasible alternative designs which would

minimize or eliminate the Fuel Pump Defect and the risk it poses. Such alternative

designs were known and available when the Class Vehicles and Fuel Pumps were

designed, engineered, tested, validated, manufactured, and placed in the stream of

commerce.

      181. Defendants failed to design, test, validate, manufacture, and place in

the stream of commerce a Class Vehicle and Fuel Pump that is free from the Fuel

Pump Defect and the unreasonable safety risks it poses.

      182. The Fuel Pump Defect causes damage to property other than the

product, as explained in more detail above.

      183. As a direct and proximate result of Defendants’ actions as described

herein, Plaintiff and the other Class members have been damaged in an amount to

be determined at trial.

                                     COUNT 3
                     BREACH OF EXPRESS WARRANTY
                      ALA. CODE §§ 7-2-313 AND 7-2A-210
                 (Individually and on behalf of the Statewide Class)
                                   (As to Honda)


                                     Page 68 of 80
          Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 69 of 80



      184. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporate by

reference each allegation as if fully set forth herein.

      185. Plaintiff brings this claim individually and on behalf of the other

members of the Alabama Class (the “Class” for purposes of this Count).

      186. Honda is a merchant with respect to the Class Vehicles.

      187. In its written express warranties, Honda expressly warranted that it

would repair or replace defective parts free of charge if the defects became apparent

during the warranty period.

      188. Honda’s written express warranties formed the basis of the bargain that

was reached when Plaintiff and the other Class members purchased or leased their

Class Vehicles.

      189. Honda breached its express warranty to repair defective parts in the

Class Vehicles. Honda admittedly has not repaired the Class Vehicles’ Fuel Pump

Defect.

      190. Honda was provided notice of the Fuel Pump Defect through numerous

complaints filed against it directly and through its dealers, as well as its own internal

engineering knowledge. Honda has not remedied its breach.

      191. Further, Honda has refused to provide an adequate and timely warranty

repair for the Fuel Pump Defect, thus rendering the satisfaction of any notice




                                      Page 69 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 70 of 80



requirement futile. Customers that have presented their vehicles for warranty repair

due to Fuel Pump failure have been denied adequate repairs.

      192. The written express warranties fail in their essential purpose because

the contractual remedy is insufficient to make Plaintiff and the other Class members

whole and because Honda has failed and/or has refused to adequately provide the

promised remedies within a reasonable time.

      193. Accordingly, recovery by Plaintiff and the other Class members is not

limited to the limited remedy of repair, and Plaintiff, individually and on behalf of

the other Class members, seeks all remedies as allowed by law.

      194. Also, as alleged in more detail herein, at the time that Honda warranted

and sold the Class Vehicles it knew that the Class Vehicles did not conform to the

warranty and were inherently defective, and Honda improperly concealed material

facts regarding its Class Vehicles. Plaintiff and the other Class members were

therefore induced to purchase or lease the Honda Vehicles under false pretenses.

      195. As a direct and proximate result of Honda’s breach of its express

warranty, Plaintiff and the other Class members have been damaged in an amount to

be determined at trial.

                                COUNT 4
      BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                 ALA. CODE §§ 7-2-314 AND 7-2A-314
            (Individually and on behalf of the Statewide Class)
                              (As to Honda)


                                    Page 70 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 71 of 80



      196. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporate by

reference each allegation as if fully set forth herein.

      197. Plaintiff brings this Count individually and on behalf of the other

members of the Alabama Class (the “Class,” for purposes of this Count).

      198. Honda is a merchant with respect to motor vehicles under Ala. Code §

§ 7-2-104 and 7-2A-103.

      199. Pursuant to Ala. Code §§ 7-2-314 and 7-2A-212, a warranty that the

Class Vehicles were in merchantable condition was implied by law, and the Class

Vehicles were bought and sold subject to an implied warranty of merchantability.

      200. The Class Vehicles do not comply with the implied warranty of

merchantability because, at the time of sale and at all times thereafter, they were

defective and not in merchantable condition, would not pass without objection in the

trade, and were not fit for the ordinary purpose for which vehicles were used.

Specifically, the Class Vehicles suffer from the Fuel Pump Defect which causes the

Class Vehicles’ Fuel Pump to prematurely fail.

      201. Honda was provided notice of the Fuel Pump Defect through numerous

complaints filed against it directly and through its dealers, as well as its own internal

engineering knowledge. Honda has not remedied its breach.

      202. Further, Honda has refused to provide an adequate and timely warranty

repair for the Fuel Pump Defect, thus rendering the satisfaction of any notice


                                      Page 71 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 72 of 80



requirement futile. As stated above, customers that have presented their vehicles for

warranty repair due to Fuel Pump failure have been denied adequate repair.

      203. Plaintiff and the other Class members suffered injuries due to the

defective nature of the Class Vehicles and Honda’s breach of the warranty of

merchantability.

      204. As a direct and proximate result of Honda’s breach of the warranty of

merchantability, Plaintiff and the other Class members have been damaged in an

amount to be proven at trial.

                                       COUNT 5
                            Negligent Recall/Undertaking
                   (Individually and on behalf of the Statewide Class)
                                     (As to Honda)

      205. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporate by

reference each allegation as if fully set forth herein.

      206. Plaintiff brings this Count individually and on behalf of the other

members of the Alabama Class (the “Class,” for purposes of this Count).

      207. Prior to the events made the basis of this action, Honda designed,

engineered, manufactured, marketed, and placed the Class Vehicles in the stream of

commerce.

      208. On January 29, 2019 Honda initiated a voluntary recall of the recalled

vehicles. Honda’s recall was voluntary and not initiated by NHTSA.



                                      Page 72 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 73 of 80



      209. Honda owed a duty to use reasonable care to Plaintiff and Class

members based on its undertaking of the Recall.

      210. As described above, among other things, Honda breached its duty by

conducting the Recall negligently and/or wantonly by, among other things, failing

to adequately diagnose and remedy the Fuel Pump Defect and notify Plaintiff and

the Class to stop driving their Class Vehicles. Honda’s failure to do so continues to

expose Plaintiff and the Class to the risk of injury and death.

      211. For the reasons set for the above, Honda knew, or should have known

through the exercise of ordinary care, the Recall was not being performed in a

reasonable manner.

      212. The Fuel Pump Defect damages property other than the Fuel Pump.

      213. As a direct and proximate result, Plaintiff and the other Class members

have been and continue to be damaged in an amount to be determine at trial.

                                      COUNT 6
                           FRAUDULENT OMISSION
                 (Individually and on behalf of the Statewide Class)
                                (As to all Defendants)

      214. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporate by

reference each allegation as if fully set forth herein.

      215. Plaintiff brings this Count individually and on behalf of the other

members of the Alabama Class (the “Class,” for purposes of this Count).



                                      Page 73 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 74 of 80



      216. Defendants were aware of the Fuel Pump Defect within the Class

Vehicles when it marketed and sold the Class Vehicles to Plaintiff and the other

members of the Class.

      217. Having been aware of the Fuel Pump Defect within the Class Vehicles,

and having known that Plaintiff and the other members of the Class could not have

reasonably been expected to know of the Fuel Pump Defect, Defendants had a duty

to disclose the defect to Plaintiff and the other members of the Class in connection

with the sale or lease of the Class Vehicles.

      218. Defendants did not disclose the Fuel Pump Defect to Plaintiff and the

other members of the Class in connection with the sale of the Class Vehicles.

      219. For the reasons set forth above, the Fuel Pump Defect within the Class

Vehicles comprises material information with respect to the sale or lease of the Class

Vehicles.

      220. In purchasing the Class Vehicles, Plaintiff and the other members of

the Class reasonably relied on Defendants to disclose known material defects with

respect to the Class Vehicles.

      221. Had Plaintiff and the other members of the Class known of the Fuel

Pump Defect within the Class Vehicles, they would have not purchased the Class

Vehicles or would have paid less for the Class Vehicles.




                                     Page 74 of 80
          Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 75 of 80



         222. Through its omissions regarding the Fuel Pump Defect within the Class

Vehicles, Defendants intended to induce, and did induce, Plaintiff and the other

members of the Class to purchase a Class Vehicle that they otherwise would not

have purchased, or pay more for a Class Vehicle than they otherwise would have

paid.

         223. As a direct and proximate result of Defendants’ omissions, Plaintiff and

the other members of the Class either overpaid for the Class Vehicles or would not

have purchased the Class Vehicles at all if the Fuel Pump Defect had been disclosed

to them, and, therefore, have incurred damages in an amount to be determined at

trial.

                                       COUNT 7
                              ENJUST ENRICHMENT
                  (Individually and on behalf of the Statewide Class)
                                 (As to all Defendants)

         224. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporate by

reference each allegation as if fully set forth herein.

         225. Plaintiff brings this Count individually and on behalf of the other

members of the Alabama Class (the “Class,” for purposes of this Count).

         226. Defendants have benefitted from selling and leasing at an unjust profit

defective Class Vehicles that had artificially inflated prices due to Defendants’

concealment of the Fuel Pump Defect, and Plaintiff and the other members of the

Class have overpaid for these vehicles.
                                      Page 75 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 76 of 80



      227. Defendants have received and retained unjust benefits from Plaintiff

and the other members of the Class, and inequity has resulted.

      228. It is inequitable and unconscionable for Defendants to retain these

benefits.

      229. Because Defendants concealed its fraud and deception, Plaintiff and the

other members of the Class were not aware of the true facts concerning the Class

Vehicles and did not benefit from Defendants’ misconduct.

      230. Defendants knowingly accepted the unjust benefits of its wrongful

conduct.

      231. As a result of Defendants’ misconduct, the amount of its unjust

enrichment should be disgorged and returned to Plaintiff and the other members of

the Class in an amount to be proven at trial.

                                 COUNT 8
       VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
                          15 U.S.C. §§ 2301 et seq.
            (Individually and on behalf of the Nationwide Class)
                               (As to Honda)

      232. Plaintiff Oliver (“Plaintiff” for purposes of this Count) incorporate by

reference each allegation as if fully set forth herein.

      233. Plaintiff brings this Count individually and on behalf of the other

members of the Nationwide Class (the “Class,” for purposes of this Count).




                                      Page 76 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 77 of 80



      234. This Court has jurisdiction to decide claims brought under 15 U.S.C. §

2301 by virtue of 28 U.S.C. §§ 1332 (a) and (d).

      235. Plaintiff is a “consumer” within the meaning of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(3).

      236. Honda is a “supplier” and “warrantor” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301(4)-(5).

      237. The Class Vehicles are “consumer products” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).

      238. 15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer

who is damaged by the failure of a warrantor to comply with a written warranty.

      239. In its express written warranties, Honda expressly warranted that it

would repair or replace defects in material or workmanship free of charge if those

defects become apparent during the warranty period.

      240. Honda’s warranties are written warranties within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(6). The Class Vehicles’ implied

warranty of merchantability is covered by 15 U.S.C. § 2301(7).

      241. With respect to Class members’ purchases or leases of the Class

Vehicles, the terms of Honda’s written warranties and implied warranty became part

of the basis of the bargain between Honda and Plaintiff and other Class members.




                                     Page 77 of 80
        Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 78 of 80



       242. Honda breached the implied warranty of merchantability. Without

limitation, the Class Vehicles have Fuel Pumps that prematurely fail, as described

above, which renders the Class Vehicles unmerchantable.

       243. Honda breached its express warranties by not offering a functioning

repair for the defective Fuel Pump in the Class Vehicles as evidenced by Honda’s

own admission in the Recall Report that it has not identified a remedy.

       244. Further, Honda has refused to provide an adequate and timely warranty

repair for the Fuel Pump Defect, thus rendering the satisfaction of any notice

requirement futile. As stated above, Class members report Fuel Pump failure to their

dealer, but Honda has failed to repair the defect.

       245. At the time of sale or lease of each Class Vehicle, Honda knew, should

have known, or was reckless in not knowing of the Class Vehicles’ inability to

perform as warranted, but nonetheless failed to rectify the situation and/or disclose

the Fuel Pump Defect.

       246. The amount in controversy of Plaintiff’ individual claims exceed the

sum of $25. The amount in controversy in this action exceeds the sum of $50,000,

exclusive of costs and interest, computed on the basis of all claims to be determined

in this lawsuit.




                                     Page 78 of 80
       Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 79 of 80



      247. Plaintiff, individually and on behalf of the Class members, seek all

damages permitted by law, including diminution in value of their vehicles, in an

amount to be proven at trial.

XII. REQUEST FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests relief against Defendants as set

forth below:

      1.       Certifying the proposed Nationwide and Statewide Classes;

      2.       Appointing Plaintiff as the Class representatives and Beasley, Allen,

Crow, Methvin, Portis & Miles, P.C. as Class counsel;

      3.       Ordering Defendants to pay actual and statutory damages (including

punitive damages) and restitution to Plaintiff and the other Class members, as

allowable by law;

      4.       Enjoining Defendants from continuing the unfair business practices

alleged in this Complaint;

      5.       Ordering Defendants to pay both pre- and post-judgment interest on

any amounts awarded;

      6.       Ordering Defendants to pay attorneys’ fees and costs of suit;

      7.       Awarding injunctive relief requiring Honda promptly and fully inform

Class members of the Fuel Pump Defect and its associated dangers and instructing

such Class members to cease driving their vehicles, and ordering Honda provide


                                      Page 79 of 80
         Case 5:20-cv-00666-MHH Document 1 Filed 05/11/20 Page 80 of 80



free loaner vehicles of comparable make, model, or value to the Class Vehicle each

Class member owns or leases until a remedy for the Fuel Pump Defect is installed

in the Class Vehicles; and

      8.     Granting such additional relief as the Court deems just and proper.


                             JURY TRIAL DEMANDED

      Plaintiff demand a jury trial on all issues so triable.


Dated:       May 11, 2020

                                               /s/ W. Daniel “Dee” Miles, III
                                               W. Daniel “Dee” Miles, III (ASB-
                                                   7656-M75W)
                                               Demet Basar (pro hac vice
                                                   forthcoming)
                                               H. Clay Barnett, III (pro hac vice
                                                   forthcoming)
                                               J. Mitch Williams (pro hac vice
                                                   forthcoming)
                                               BEASLEY, ALLEN, CROW,
                                               METHVIN, PORTIS & MILES,
                                                   P.C.
                                               272 Commerce Street
                                               Montgomery, Alabama 36104
                                               Telephone: 334-269-2343
                                               Dee.Miles@Beasleyallen.com
                                               Demet.basar@beasleyallen.com
                                               Clay.Barnett@BeasleyAllen.com

                                               Counsel for Plaintiff




                                     Page 80 of 80
